Citation Nr: 0618911	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-17 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating from 20 percent for 
residuals of a gunshot wound to the right knee with a 
fracture of the tibial plateau and scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
January 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim seeking 
entitlement to an increased rating from 20 percent for 
residuals of a gunshot wound to the right knee with a 
fracture of the tibial plateau and scars.  


FINDINGS OF FACT

1.  The veteran has instability of his right knee joint and 
ligaments that is best described as moderate rather than 
severe.  

2.  The veteran has degenerative joint disease of the right 
knee.  

3.  The veteran does not have loss of muscle function of his 
right leg.  

4.  The veteran's range of motion in his right knee ranges 
from 0 to 90 degrees; he has painful motion and pain upon 
flare-ups.  

5.  The veteran's scars from his gunshot wounds are not 
tender, painful, or unstable; they are small (3.5 cm. x 8 mm. 
and 3.5 cm. x 1.5 cm.), do not cause loss of function, and do 
not have repeated ulceration.  








CONCLUSIONS OF LAW

1.  Entitlement to an increased rating from 20 percent for 
residuals of a gunshot wound to the right knee with a 
fracture of the tibial plateau and scars is denied.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § § 4.7, 
4.40, 4.45,4.56, 4.59, 4.71(a), Diagnostic Codes 5003, 5256, 
5257, 5258, 5259, 5260, 5261, 5262, 5311, 5312 ; 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 (2005); § 4.118, 
Diagnostic Codes 7803, 7804 (2002).  

2.  A separate, additional 10 percent disability evaluation 
for degenerative arthritis of the right knee is warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § § 4.7, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, the RO did provide the 
veteran with a VCAA notice letter in October 2002, prior to 
the initial decision on the claim in January 2003.  

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, in the October 2002 letter, the 
RO informed the veteran that if he felt his service-connected 
disability had increased in severity beyond the rating 
assigned, he should submit current medical evidence to 
support his claim.  

Regarding the second element, in the October 2002 VCAA 
letter, the RO informed the veteran that it would obtain any 
VA medical records or any private medical records if the 
veteran completed a consent form for such records.  

Regarding the third element, the RO informed the veteran to 
complete the aforementioned consent form regarding private 
records, and to tell the RO about any VA medical records that 
he wanted the RO to obtain.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, statement of the case, and supplemental 
statement of the case of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.   Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.   The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Since the veteran's claim in the present appeal is one for an 
increased rating, only the 4th and 5th elements are relevant.  
As noted above, the veteran was apprised of the type of 
information and evidence necessary to substantiate his claim 
for an increased rating, so the 4th element has been met.  

Regarding the 5th element, i.e., the effective date of 
disability, the date that the veteran submitted his claim 
would be the earliest possible date his rating could be 
assigned, and the RO informed the veteran of this in its 
October 2002 letter when it informed the veteran that if he 
submitted evidence within one year and the RO decided that 
the veteran was entitled to VA benefits, it might be able to 
pay the veteran from the date his claim was received.  
Further, as the issue is one of for an increased rating, 
there is no need to ascertain the dates of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Therefore, for the aforementioned reasons, the 
failure to address the effective date in the October 2002 
VCAA letter is deemed not to have resulted in any prejudice 
to the veteran.

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  In 
compliance with the statutory requirements of 38 U.S.C.A. 
§ 5103A and 7105(d) as well as 38 C.F.R. § 3.103(b), the VA 
has provided the veteran and his representative with a SOC 
and SSOC, informing them of the laws and regulations relevant 
to the veteran's claim and, in particular, what was needed to 
achieve a higher initial rating for his service-connected 
hearing loss.  See Dingess, 19 Vet. App. at 473.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the appellant in this case.


Background

Service medical records show that the veteran was 
hospitalized from August to October 1969 after being shot in 
the right knee area by a .38 caliber revolver.  There was a 
punctuate anterior and posterior wound of the right knee, 
just distal to the articular area of posterior wound of the 
right knee and just distal to the articular area of the knee 
joint medially.  There was no sensory loss.  There appeared 
to be no vascular injury.  On the date of admission, 
debridement of the wound was carried out.  The wound was 
allowed to granulate and closed by secondary intention 
without difficulty.  At discharge in October there was full 
range of motion, and no neurological or vascular deficit to 
the right lower extremity.  He continued to have a moderate 
amount of quadriceps and calf atrophy, but this was steadily 
improving.  He was discharged to duty with a 3-month 
temporary profile.  Diagnoses were gunshot wound, right knee, 
with retained bullet in the right tibia; open fracture of the 
right tibial plateau.  At separation in January 1972, the 
gunshot wound was noted, but the veteran's extremities were 
evaluated as normal.  

In a July 1981 rating decision, service connection was 
granted for residuals, to include scars of a perforating 
gunshot wound to the right knee with a fracture of the tibial 
plateau, and a 10 percent rating was assigned.  

The veteran underwent a VA examination in June 2001.  He had 
a 3.5 cm. x 3 cm. entry wound just below the right popliteal 
area, and an exit wound the same size just below the right 
patella anteriorly.  Range of motion of the right knee, with 
consideration of pain, weakness, fatigue, and incoordination, 
was extension of 0 degrees, and flexion of 90 degrees with 
pain with flexion.  

VA Medical Records were submitted from 2001 to 2002.  The 
veteran was seen in September 2002.  X-rays showed secondary 
degenerative disease on the medial joint compartment where 
the previous bullet track was.  The examiner stated that he 
was going to supply the veteran with a right knee brace and 
that the veteran would need total knee replacement in the 
future.  

The veteran underwent a VA examination in December 2002.  The 
claims file was not available for review.  The veteran 
described worsening pain in his knee, and stiffness, frequent 
locking, easy fatigability, and lack of endurance.  He took 
Ibuprofen and Tylenol as needed.  He had flare-ups daily 
lasting for several hours to a whole day.  His pain level was 
a 5 out of 10, increasing to 10 during flare-ups.  
Precipitating factors were weight-bearing activities.  There 
was 10 % magnification of pain during flare-ups and 10 % 
reduction of range of motion after repetitive movements.  He 
used a knee brace most of the time.  He denied dislocation or 
subluxaton episode.  He stated that his knee condition 
interfered with activities of daily living.  His range of 
motion was 0-135 degrees. The knee was stable on varus valgus 
stress test.  McMurray's test was negative.  Lachman's test 
showed 2 mm in motion.  Anterior drawer test was 3 mm of 
motion.  Diagnosis was right knee pain, residuals of gunshot 
wound right tibial plateau, residuals of fracture right 
lateral tibial plateau.  The examiner commented that there 
was a 10% magnification of pain during flare-ups and a 10 % 
reduction of range of motion after repetitive movements.  The 
veteran demonstrated easy fatigability and weakened movements 
after repetitive motion.  The examiner opined that 
incoordination did not exist.  

The veteran underwent a VA examination in June 2004.  He 
described pain in the middle of his knee joint being about 
7/10.  The daily pain average was 5-8/10.  He had flare-ups 
of 10/10 pain about twice a week, lasting 1-2 hours.  He 
stated that this happened if he stepped on the knee the wrong 
way so that it buckled.  He described swelling of the joint, 
and joint instability.  He did not describe locking, or lack 
of endurance or fatigability of the joint.  He did not 
describe incoordination.  He used a brace 3-4 days a week.  
He used Motrin twice a week.  The veteran was able to work at 
the Post Office, but had had pain with standing all day.  He 
could not walk as fast, jog or play basketball.  Range of 
motion was 0-115 degrees with pain.  The ligaments were 
stable.  McMurray's test was negative.  He reported right 
knee pain with the examination.  He reported tenderness 
anteriorly.  There was no swelling, weakness, or crepitus.  
Diagnosis was residuals of a gunshot wound to the right knee 
with a fracture of the tibial plateau and scars; degenerative 
joint disease of the right knee; and mild joint effusion and 
medial meniscal tear on the right knee shown by a 2001 MRI.  
There was no functional impairment caused by the scar, and no 
ulceration of the skin of the scar.  It was nontender.  

The veteran underwent a VA examination in August 2005.  The 
claims folder was available for review.  There was no scar 
tenderness, but the scar did ulcer.  The veteran described 
buckling if he stepped wrong.  He described using a brace on 
a daily basis.  He described taking Ibuprofen once to twice a 
day.  There were no effects on his occupation, but he had 
stopped jogging because of his knee.  Range of motion showed 
flexion at 0 to 90 with pain.  There was no additional range 
of motion loss due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The right knee medial 
and lateral ligaments were unstable.  Laxity was slight.  The 
anterior and posterior cruciate ligaments were unstable.  
McMurray's test was positive with palpable click but no knee 
pain.  There was no tenderness of the right knee, and no 
right knee weakness.  The entrance and exit scars were 
nontender.  There was no function loss from the scars.  
Diagnosis was service-connected residuals of a gunshot wound 
to the right knee with a fracture of the tibial plateau and 
scars.  The examiner commented that it did not appear that 
the veteran had a muscle injury since the gunshot went in the 
area of the posterior knee in the area of the gastrocnemius 
muscle and the gunshot went out in the area of the Sartorius 
muscle.  There was no pain of the muscles, and the examiner 
was unsure if there was weakness of the muscles of the knees.  
Muscle strength was normal.  The veteran was able to move his 
muscle against gravity and resistance.  Regarding nerves, 
sensation was intact to light touch and monofilament over the 
affected muscle.  There was no muscle herniation.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in April 2006.  He testified that his knee 
would buckle if he did not step the right way.  He described 
instability.  He described wearing a brace that was issued by 
VA at Bay Pines.  He indicated that he did not have swelling, 
but that it was tender.  He stated that it was constantly 
painful.  He indicated that he did not have limitation of 
motion, but did have painful motion.  He stated that he had 
not been treated by the VA since August 2005.  He submitted a 
copy of an x-ray report dated August 2002 showing moderate 
degenerative joint disease, with metallic foreign bodies 
present.  


Relevant laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  1

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

When there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace, then a 40 percent rating is 
assigned.  When there is malunion of the tibia and fibula, 
with a marked knee or ankle disability, then a 30 percent 
rating is assigned.  When there is malunion of the tibia and 
fibula, with a moderate knee or ankle disability, then a 20 
percent rating is assigned.  When there is malunion of the 
tibia and fibula, with a slight knee or ankle disability, 
then a 10 percent rating is assigned. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5262 (2005).

When there is ankylosis [immobility or fusion] of the knee, 
30 to 60 percent ratings may be assigned depending on the 
angle at which the knee joint is immobilized.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2005)

When flexion [bending] of the leg [at the knee joint] is 
limited to 15 degrees, then a 30 percent rating is assigned.  
When flexion of the leg is limited to 30 degrees, then a 20 
percent rating is assigned.  When flexion of the leg is 
limited to 45 degrees, then a 10 percent rating is assigned.  
When flexion of the leg is limited to 60 degrees, a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5260 (2005).

When extension [straightening] of the leg [at the knee joint] 
is limited to 45 degrees, then a 50 percent rating is 
assigned.  When extension of the leg is limited to 30 
degrees, then a 40 percent rating is assigned.  When 
extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (2005).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257 (2005).  

In a precedent opinion the VA's General Counsel has held that 
although a veteran can be rated separately under Diagnostic 
Code 5257 and Diagnostic Code 5003, "a separate rating must 
be based upon additional disability."  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis."  
VAOGCPREC 23-97.  

More recently, the General Counsel held that separate ratings 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-04.  

When cartilage from the knee has been removed, but the knee 
is still symptomatic, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).  When 
cartilage from the knee is dislocated, with frequent episodes 
of "locking", pain, and effusion into the joint, then a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2005).

Under Diagnostic Code 5003 for degenerative arthritis, such 
disability is to be rated according to limitation of motion 
of the knee.  The law provides that, to warrant a separate 
rating for arthritis, the veteran must at least be entitled 
to a noncompensable rating under limitation of motion.  If 
limitation of motion exists which is noncompensable, then a 
10 percent rating is to be assigned.  If there is no 
limitation of motion, the veteran can still be assigned a 10 
percent rating if there is x-ray evidence of involvement of 2 
more major joints or 2 or more minor joints.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).  

Section 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  38 C.F.R. § 4.59.  Read 
together, Diagnostic Code 5003 and section 4.59 thus 
prescribe that a painful major joint or group of joints 
affected by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a 10 percent rating, even though there is no 
actual limitation of motion.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).


Analysis

When the veteran's disability was increased to 20 percent in 
June 2001, it was rated under Diagnostic Code 5262, for 
impairment of the tibia and fibula.  Even though the veteran 
originally fractured his right tibial plateau, the evidence 
does not show that there is malunion of the tibia so as to 
have his disability rated for impairment of the tibia and 
fibula.  Furthermore, even if it is conceded that there is 
malunion of the tibia, the evidence does not show that there 
is a "marked" knee disability to warrant a 30 percent 
rating under Diagnostic Code 5262.  The range-of-motion 
findings from the three VA examinations during the appellate 
period (December 2002, June 2004, August 2005) have all shown 
normal range of motion findings.  Even when painful motion 
and the findings of instability in the veteran's knee are 
considered, the totality of the evidence does not equate to a 
"marked" knee disability to warrant a 30 percent rating 
under Diagnostic Code 5262.  

The veteran can also receive an increased rating to 30 
percent if the evidence shows "severe recurrent subluxation 
or lateral instability" under Diagnostic Code 5257.  
However, based on the three VA examinations during the 
appellate period, and the VA Medical Center treatment 
records, the evidence has not shown recurrent subluxation or 
lateral instability that can be classified as "severe."  
Although the evidence shows that the veteran has been wearing 
a knee brace since September 2002, at his December 2002 VA 
examination, the veteran denied a dislocation or subluxation 
episode.  His knee was stable on the varus valgus stress 
test, and the McMurray's test was negative.  Although the 
veteran described joint instability at his June 2004 VA 
examination, the ligaments were stable, and McMurray's test 
was negative.  

Although the veteran's ligaments (both the medial and lateral 
ligaments and the anterior and posterior cruciate ligaments) 
were unstable at his August 2005 VA examination, and 
McMurray's test was positive, these findings are not 
sufficient to show "severe" subluxation or lateral 
instability.  For one thing, there was no knee pain on the 
McMurray's test.  Furthermore, laxity was only described as 
"slight."  These findings, along with the findings from the 
VA examinations from December 2002 and June 2004 are not 
enough to show "severe" recurrent subluxation or lateral 
instability to warrant an increased rating to 30 percent 
under Diagnostic Code 5257.  

To warrant an increased rating to 30 percent under Diagnostic 
Codes 5260 or 5261 for limitation of motion, the evidence 
must show flexion limited to 15 degrees or extension limited 
to 20 degrees.  Since the veteran's range of motion findings 
at his three VA examinations have not even met the criteria 
for noncompensable limitation of motion under the 
aforementioned codes, even when painful motion, weakened 
movement, excess fatigabiliy, and incoordination are 
considered, including during flare-ups, the veteran's 
limitation of motion cannot be considered the equivalent of 
flexion limited to 15 degrees or extension limited to 20 
degrees.  

Regarding Diagnostic Code 5258 for dislocated cartilage, as 
shown by the June 2004 VA examination, the evidence certainly 
shows that the veteran has torn medial meniscal cartilage in 
his right knee, and it does not appear to have been repaired.  
However, for the veteran to be assigned a separate rating 
under Diagnostic Code 5258, the evidence must show frequent 
episodes of locking, pain, and effusion into the joint.  
Although the veteran has consistently complained of pain, the 
evidence has not consistently shown effusion or locking.  
While mild joint effusion was noted at the June 2004 VA 
examination, the same examination noted no swelling, and 
indicated that the veteran did not describe locking.  
Furthermore, at the veteran's hearing, he indicated that he 
did not have swelling.  Thus, without consistent findings of 
effusion and locking, the Board determines that a separate 
rating for dislocated cartilage is not warranted.  

Furthermore, the evidence does not show severe muscle injury 
to warrant a 30 percent rating under either Diagnostic Code 
5311 (Muscle Group XI) or 5312 (Muscle Group XII).  The 
requirements for a severe muscle injury are listed below:

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. 4.56 (d)(4) (2005).

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro- diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. 4.56 (d)(4) (2005).  

The examiner at the veteran's August 2005 VA examination 
specifically stated that it did not appear that the veteran 
had a muscle injury.  There was no pain of the muscles, and 
muscle strength was normal.  As the evidence does not show 
that the veteran's disability meets any of the aforementioned 
criteria under 38 C.F.R. § 4.56(d)(4), he is not entitled to 
an increased rating when his disability is rated under either 
Diagnostic Code 5311 or 5312.  


Entitlement to a separate rating for arthritis under 
Diagnostic Code 5003

The veteran is entitled to a separate 10 percent rating for 
arthritis.  X-ray reports from September 2002 note that the 
veteran has degenerative disease of the right knee.  Although 
the veteran's range of motion  has consistently been normal, 
and he has never been shown to even warrant a noncompensable 
rating under either Diagnostic Codes 5260 or 5261, the 
evidence has consistently shown that the veteran has painful 
motion.  All three VA examinations noted painful motion.  

Thus, following the directives issued in Lichtenfels v. 
Derwisnski, even though the veteran does not have actual 
limitation of motion, pursuant to Diagnostic Code 5003 and 
section 4.59, he is entitled to a separate 10 % rating for 
his arthritis of the right knee.  In short, the veteran's 
painful motion and pain on flare-ups is deemed to be the 
equivalent of limited extension to 5 degrees such that he is 
entitled to a separate 10 % rating for his painful motion of 
the right knee.  The veteran is not entitled to greater than 
a 10 % rating for the painful motion, as the painful motion 
does not limit his range of motion to more than a 
noncompensable degree.  Thus, even considering painful motion 
and pain upon flare-ups, the veteran is not entitled to a 
higher rating than 10 percent for painful motion of the left 
knee.  

Although the veteran is entitled to the separate 10 % rating 
for arthritis and limitation of extension pursuant to the 
General Counsel opinion VAOPGCPREC 23-97, he is not entitled 
to an additional separate 10 % rating for limitation of 
flexion pursuant to VAOPGCPREC 9-04 (allowing for separate 
ratings for limitation of extension and limitation of 
flexion).  It is pointed out that the General Counsel opinion 
VAOPGCPREC 9-04 does not discuss VAOPGCPREC 23-97 and when 
separate ratings can be assigned under Diagnostic Codes 5257 
and 5003.  Furthermore, VAOPGCPREC 23-97 only speaks to the 
veteran being entitled to a separate rating for arthritis.  
Nowhere in this General Counsel opinion is it implied that 
the veteran can be granted two separate ratings for 
arthritis.  Thus, it must be concluded that the veteran is 
not entitled to an additional 10 % rating for limitation of 
flexion pursuant to VAOPGCPREC 9-04.  


Entitlement to a separate rating for the veteran's scars

Since part of the veteran's service-connected disability is 
for "scars" from his gunshot wound, he is potentially 
entitled to a separate rating for the scars.  The Court held 
in Esteban v. Brown, 6 Vet.App. 259 (1994), that a separate 
rating for a tender and painful scar at the site of injury 
may be assigned without violating the provisions of 38 C.F.R. 
§ 4.14 (the rule against pyramiding), as long as the 
symptomatology is not duplicative of or overlapping with 
symptomatology of the service connected condition.  

The rating criteria for evaluating scars changed on August 
30, 2002.  See 67 Fed. Reg. 49596 (July 31, 2002) [effective 
August 30, 2002].  Accordingly, the veteran's disability will 
be evaluated under both the new and old rating criteria.  See 
VAOPGCPREC 3-2000; VAOPGCPREC 7-2003.  As the examiner at the 
veteran's June 2004 and August 2005 VA examinations stated 
that the scars were nontender, the veteran is not entitled to 
a 10 percent rating under Diagnostic Code 7804 for a tender 
and painful scar under the old version of Diagnostic Code 
7804, and he is not entitled to a 10 percent rating under the 
new version of Diagnostic Code 7804 for a superficial scar 
painful on examination.  

He is not entitled to a separate 10 percent rating under the 
old version of Diagnostic Code 7803, as the evidence would 
have to show a scar that was poorly nourished with repeated 
ulceration.  Although the veteran's scar was noted to ulcer 
at his August 2005 VA examination, at his June 2004 VA 
examination, there was no ulceration of the skin of the scar.  
As the evidence has not shown repeated ulceration, and has 
not shown any evidence that it is poorly nourished, the 
veteran is not entitled to a separate rating for a scar that 
is poorly nourished with repeated ulceration.  

Under the new criteria, when a superficial scar is unstable, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  As the findings from the VA 
examinations have not shown instability, the veteran is not 
entitled to a separate rating for an unstable scar under the 
new criteria for Diagnostic Code 7803.  As indicated by Note 
(1), there has not been frequent loss of covering of skin 
over the scar .  

Under the new criteria, the veteran is entitled to a 10 
percent rating under Diagnostic Code 7801 for scars that are 
deep, or that cause limited motion if the area in question 
exceeds 39 square cm., (or 6 square inches).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2005).  The veteran is also 
entitled to a 10 percent rating under Diagnostic Code 7802 
for scars that are superficial and that do not cause limited 
motion, if the area in question is 929 sq. cm. (or 144 sq. 
inches) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2005).  As the findings from the August 2005 VA examination 
showed that the scars were small (3.5 cm. x 8 mm., and 3.5 
cm. x 1.5 cm.), not deep, and did not cover an area larger 
than 6 square inches, the veteran is not entitled to a 
separate rating for the size of the scar under Diagnostic 
Codes 7801 or 7802.  

The veteran is also not entitled to a separate rating for 
limitation of function from the scars under either the new or 
old versions of Diagnostic Code 7805.  To that end, the 
examiner at the June 2004 VA examination stated that there 
was no functional impairment caused by the veteran's scar, 
and the examiner at the August 2005 VA examination stated 
that there was no function loss caused by the scar.  






Final considerations

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability.  
While the veteran's right knee disability has had 
consequences with regard to his employment, his disability 
does not have unusual manifestations and does not affect 
employment in ways that are not already taken into account 
under the provisions of the rating schedule.  It is important 
to note that, under the provisions of  38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased rating from 10 percent 
for his service-connected gunshot wound to the right knee 
with a fracture of the tibial plateau and scars.  As such, 
the benefit-of-the-doubt doctrine is not for application, and 
the veteran's claim must be denied to that degree; however a 
separate 10 percent rating is granted for degenerative joint 
disease of the right knee.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased rating from 20 percent for 
residuals of a gunshot wound to the right knee with a 
fracture of the tibial plateau and scars is denied.  

Entitlement to a separate 10 percent rating for degenerative 
joint disease of the right knee is granted.  







______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


